J-S34045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ELEANOR MONIQUE WILLIAMS,

                            Appellant                No. 3184 EDA 2016


                   Appeal from the Order September 14, 2016
                  in the Court of Common Pleas of Pike County
               Criminal Division at No.: CP-52-CR-0000406-2015

BEFORE: BOWES, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                               FILED JULY 06, 2017

        Appellant, Eleanor Monique Williams, appeals from the trial court’s

September 14, 2016 order denying her petition for a writ of habeas corpus.

We dismiss this appeal as moot.1

        We take the relevant facts and procedural history of this case from the

trial court’s November 17, 2016 opinion and our independent review of the

certified record. On October 15, 2015, Appellant pleaded guilty to one count
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   Counsel for Appellant has submitted an Anders brief and a petition to
withdraw as counsel averring that Appellant’s issue on appeal is wholly
frivolous. See Anders v. California, 386 U.S. 738 (1967);
Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). However, Anders
outlines the proper procedure for court-appointed counsel to withdraw on
direct appeal, and is therefore not implicated in this case. See Anders,
supra at 739. For reasons that we discuss more fully infra, we deny
counsel’s petition to withdraw at this juncture.
J-S34045-17



of failure to control or report dangerous fires.2    The charge stems from

Appellant’s starting of a fire at a residence, resulting in its destruction. On

that same day, the trial court sentenced Appellant to a term of not less than

eighty-six days nor more than twenty-four months less one day of

incarceration, followed by three years’ probation.      The trial court gave

Appellant credit for eighty-six days’ time served, and she was released on

immediate parole.

        On March 3, 2016, the trial court found Appellant in violation of her

parole/probation, based on her possession of two knives when she reported

to the probation office.         The court remanded Appellant to the county

correctional facility for the balance of her term, until July 10, 2017, with

consideration for re-parole after serving a minimum term of one month of

incarceration. The court placed Appellant back on probation for a period of

three years, and gave her credit for fifteen days’ time served. On March 23,

2016, the court entered an order providing “[Appellant] is released on parole

effective immediately,” subject to certain terms and conditions, including

“[v]erification of a suitable parole plan.” (Order, 3/23/16). Appellant was

subsequently unable to obtain a suitable home plan.          (See Trial Court

Opinion, 11/17/16, at unnumbered page 1).




____________________________________________


2
    18 Pa.C.S.A. § 3301(e)(1).



                                           -2-
J-S34045-17



        On July 26, 2016, Appellant filed the instant, counseled petition for a

writ of habeas corpus, averring that she remained incarcerated in county

prison against her will; that she was unable to obtain a home plan

satisfactory to the probation office; and that she has not received any

assistance in finding a suitable home plan. (See Petition for Writ of Habeas

Corpus, 7/26/16, at unnumbered pages 1-2). The trial court held a hearing

on the petition on September 8, 2016, and entered its order denying it on

September 14, 2016. Appellant filed the instant, timely appeal on October

12, 2016.3 While this appeal was pending, on October 21, 2016, Appellant

was released from incarceration, and placed on re-parole. (See Petition in

Violation of Parole/Probation, 11/10/16; Anders Brief, at 6, 9).

        On appeal, Appellant challenges the trial court’s denial of her petition

for a writ of habeas corpus, arguing that the court erred in failing to release

her from incarceration.       (See Anders Brief, at 5).4   However, counsel for

Appellant observes that this issue is moot, because following the court’s

denial of the habeas petition, Appellant was released from incarceration.

(See id. at 6, 9). We agree with counsel that the issue is moot.



____________________________________________


3
  Counsel for Appellant failed to file a court-ordered concise statement of
errors complained of on appeal. See Pa.R.A.P. 1925(b). The trial court
entered an opinion on November 17, 2016. See Pa.R.A.P. 1925(a). In light
of our disposition of this appeal, we need not address this procedural defect.
4
    The Commonwealth did not file a brief.



                                           -3-
J-S34045-17



       A petition for a writ of habeas corpus requests the petitioner’s

immediate release from prison based on his or her unlawful detention. See

Joseph v. Glunt, 96 A.3d 365, 368–69 (Pa. Super. 2014), appeal denied,

101 A.3d 787 (Pa. 2014). “Our standard of review of a trial court’s order

denying a petition for [a] writ of habeas corpus is limited to [an] abuse of

discretion.” Id. at 369 (citation omitted).

       Preliminarily, however, we must address the propriety of this appeal.

“Generally, a case will be dismissed if at any stage of the judicial process it

is rendered moot.”        Commonwealth v. Sloan, 907 A.2d 460, 465 (Pa.

2006) (citation omitted); see also Pa.R.A.P. 1972(a)(4).      A case before a

court is moot “when a determination is sought on a matter which, when

rendered, cannot have any practical effect on the existing controversy.”

Commonwealth v. Nava, 966 A.2d 630, 633 (Pa. Super. 2009) (citation

omitted).

       Here, after Appellant filed the writ of habeas corpus seeking release

from incarceration based on her inability to comply with the court’s March

23, 2016 condition that she obtain a suitable home plan, Appellant was

released from prison. Thus, because Appellant is no longer incarcerated

pursuant to the challenged order, there is no meaningful relief that can be

granted. We therefore dismiss this appeal as moot.5

____________________________________________


5
  The record reflects that Appellant was arrested in New York a few days
after she was released from incarceration, and that a second petition for
(Footnote Continued Next Page)


                                           -4-
J-S34045-17



      Appeal dismissed as moot. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2017




                       _______________________
(Footnote Continued)

violation of parole/probation was filed.      (See Petition in Violation of
Parole/Probation, 11/10/16). It is unclear from the record whether the
continued assistance of counsel is required in connection with these
subsequent proceedings. Therefore, we deny counsel’s petition to withdraw,
without prejudice to her ability to file the appropriate petition in the trial
court.



                                            -5-